MINER, District Judge.
This cause coming on for hearing on the motion of the plaintiff for a new trial under Rule 59(a) (2) of the Federal Rules of Civil Procedure, the parties come by their attorneys, and the Court having duly considered said motion and heard the arguments of counsel and being full advised in the premises it is
ORDERED that paragraphs 8, 9 and 10 appearing on page 10 of the Conclusions of Law entered herein on June 12, 1962 and paragraphs 11 and 12 appearing on page 11 of said Conclusions of Law be and they hereby are stricken and it is
FURTHER ORDERED that plaintiff’s motion for a new trial be and it hereby is ■denied.